 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          JERRY GEORGE WOOD JR.,                          CASE NO. C18-983 MJP

11                                Plaintiff,                ORDER ADOPTING REPORT AND
                                                            RECOMMENDATION
12                 v.

13          KEVIN YOUNG, et al.,

14                                Defendants.

15

16          THIS MATTER comes before the Court on Plaintiff’s Objections (Dkt. No. 102) to the

17   Report and Recommendation of the Honorable Brian A. Tsuchida, United States Magistrate

18   Judge. (Dkt. No. 99.) Having reviewed the Report and Recommendation, the Objections, the

19   Response (Dkt. No. 103) and all related papers, the Court ADOPTS the Report and

20   Recommendation and GRANTS Defendant’s Motion for Summary Judgment.

21                                              Background

22          The relevant facts and procedural background are set forth in detail in the Report and

23   Recommendation. (Dkt. No. 99.) Plaintiff now raises numerous objections, contending the

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
 1   Report and Recommendation erred in finding: (1) Plaintiff was not harmed by being denied legal

 2   envelopes (Dkt. No. 102 at 2-10); (2) Defendant Prosecutor Matthew Baldock has immunity for

 3   his alleged actions (Id. at 13); (3) Defendants did not act with punitive intent when taking

 4   Plaintiff’s furniture (Id. at 17-18); (4) Plaintiff’s claims regarding Defendants’ efforts to enforce

 5   a Snohomish County Superior court order are barred by Younger v. Harris, 401 U.S. 37, 45-46

 6   (1971); (5) the Defendant mental health professionals were not deliberately indifferent to

 7   Plaintiff’s mental health care needs (Id. at 19); and (6) even if Defendant MHP Mirra Merkel

 8   covered up a grievance Plaintiff filed against her, Plaintiff failed to demonstrate how this act put

 9   him at substantial risk of suffering serious harm, a necessary element of his deliberate

10   indifference claim (Id. at 20).

11                                               Discussion

12      I.       Legal Standard

13            Under Federal Rule of Civil Procedure 72, the Court must resolve de novo any part of the

14   Magistrate Judge’s Report and Recommendation that has been properly objected to and may

15   accept, reject, or modify the recommended disposition. Fed. R. Civ. P. 72(b)(3); see also 28

16   U.S.C. § 636(b)(1).

17      II.      Motion to File an Over-Length Brief

18            As an initial matter, Plaintiff requests ten additional pages to object to the Report and

19   Recommendation. (Dkt. No. 101.) Motions seeking approval to file an over-length brief may

20   be filed as soon as possible but no later than three days before the underlying motion or brief is

21   due, shall be noted for consideration for the day on which it is filed, shall be no more than two

22   pages in length, and shall request a specific number of additional pages. LCR 7(f). Plaintiff has

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
 1   complied with the local rule in requesting his over-length brief. The Court therefore GRANTS

 2   Plaintiff’s Motion.

 3      III.      Plaintiff’s Objections

 4         A. Access to the Courts and Right to Counsel

 5             Plaintiff contends that pursuant to a Snohomish County Superior Court Order (the

 6   “Snohomish Order”) issued in a pending criminal case, the prosecutor, Defendant Matthew

 7   Baldock, and several of the Defendant prison officials, violated Plaintiff’s right to meaningful

 8   access to the courts by denying Plaintiff access to (1) legal envelopes addressed to various

 9   attorneys, the Honorable James L. Robart, and the Washington State Bar Association and (2)

10   attorneys representing Plaintiff in his other criminal cases. (Dkt. No. 8.) The Snohomish Order,

11   issued after another inmate alleged Plaintiff had recruited him to kidnap and murder witnesses in

12   his pending rape case, restricted Plaintiff’s “use of [the] telephone, visitation privileges, use of

13   [the] library, and mail privileges” to only allow contact with “defense counsel and/or persons

14   with their firm.” (Dkt. No. 73, Declaration of Matthew Baldock (“Baldock Decl.”), Ex. C at 3.)

15   The order was later changed to allow Plaintiff to have contact with “any court and any attorney.”

16   (Id., Ex. E at 3.) The original Order was signed by Plaintiff’s defense attorney in the Snohomish

17   County case. (Id.)

18             In his Report and Recommendation, Magistrate Judge Tsuchida recommended dismissing

19   Plaintiff’s claims, finding that, pursuant to Ninth Circuit precedent, DPA Baldock and Defendant

20   prison officials enjoy absolute immunity from liability under Section 1983 for their roles in

21   interpreting and enforcing the Snohomish Order, Plaintiff failed to allege any actual injury

22   resulted from the denial of envelopes, and his challenges to the validity of the Snohomish Order

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 3
 1   are barred by the Younger doctrine. (Dkt. No. 99 at 21-24, 27 (quoting Younger, 401 U.S. at

 2   45-46.)

 3             Plaintiff now objects to each of these points, arguing: Defendants cannot be immune from

 4   Section 1983 liability for denying Plaintiff legal envelopes addressed to Judge Robart because

 5   this “violat[ed] or thwart[ed]” the Snohomish Order and, additionally, the order “was obtained

 6   outside of Mr. Baldock[’s] capacity as a prosecutor,” because Defendant Baldock promoted an

 7   order that was not “facially valid” (Dkt. No. 102 at 12-13, 17); Plaintiff was injured when

 8   Defendants failed to give him a legal envelope on time to provide Defendants with the required

 9   notice of his Motion for Default, which led the Court to deny his motion (Id.; Dkt. No. 22); and

10   the Snohomish Order prevented him from accessing his counsel in his other pending criminal

11   cases, including defense counsel Colleen Hartl, and as a result was unable to “initiate talks” in

12   order to gain a plea deal in his pending criminal case in King County. (Dkt. No. 102 at 14, 18.)

13             Plaintiffs objections fail to undermine the analysis in the Report and Recommendation.

14   First, contact with anyone other than Plaintiff’s defense counsel or staff is plainly barred by the

15   Snohomish Order; this includes Judge Robart. (See Baldock Decl., Ex. C at 3, Ex. E. at 3.) And,

16   as discussed at length in the Report and Recommendation, Defendant Baldock has absolute

17   immunity for his advocacy in support of the Snohomish Order. (Dkt. No. 99 at 23); Ybarra v.

18   Reno Thunderbird Mobile Home Village, 723 F.2d 674, 678 (9th Cir. 1984). Further, denial of

19   Plaintiff’s Motion for Default is not evidence of harm because Plaintiff has not demonstrated he

20   would have been granted a default judgment, especially given that Defendants answered the

21   Amended Complaint less than two weeks after Plaintiff’s Motion, and “federal courts prefer to

22   resolve disputes on the merits rather than by default.” Employee Painters’ Tr. Health & Welfare

23   Fund v. Bessey, No. C08-5205 FDB, 2008 WL 4565947, at *2 (W.D. Wash. Oct. 10, 2008).

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 4
 1          Finally, while the original Snohomish Order may have been impermissibly narrow in

 2   limiting Plaintiff’s ability to contact attorneys in his other criminal cases, Plaintiff’s arguments

 3   about the scope of the Order are barred by Younger v. Harris, 401 U.S. 37, 45-46 (1971), which

 4   requires that a district court dismiss a federal action if state proceedings are (1) ongoing, (2)

 5   implicate important state interests, and (3) afford the plaintiff an adequate opportunity to raise

 6   the federal issue. Columbia Basin Apartment Ass’n v. City of Pasco, 268 F.3d 791, 799 (9th Cir.

 7   2001) (citation omitted). As discussed in the Report and Recommendation, the Younger criteria

 8   are all satisfied here. (Dkt. No. 99 at 27.)

 9         B. Chair, Table, Desk, and Bed Frame

10          Plaintiff claims that Defendants violated his constitutional rights by denying him a chair,

11   desk, and table for several months while he was in restrictive housing, following the allegations

12   that he solicited another inmate to kidnap and murder witnesses in his pending rape case.

13   (Baldock Decl., Ex. B at 2-3.) “For a particular governmental action to constitute punishment,

14   (1) that action must cause the detainee to suffer some harm or “disability,” and (2) the purpose of

15   the governmental action must be to punish the detainee.” Demery v. Arpaio, 378 F.3d 1020,

16   1029 (9th Cir. 2004). Based on Plaintiff’s failure to demonstrate that the lack of furniture

17   “significantly exceed[ed] or [was] independent of the inherent discomforts of confinement,”

18   Demery, 378 F.3d at 1029, undisputed evidence that Plaintiff’s restrictive housing unit did not

19   normally contain a chair, desk or table (Dkt. No. 75 at 4), and the legitimate governmental

20   interests in keeping Plaintiff away from other inmates, Magistrate Judge Tsuchida recommended

21   dismissing Plaintiff’s claims. (Dkt. No. 99 at 34.)

22          Plaintiff now objects, arguing that Defendants’ punitive intent can be gleaned from the

23   fact that (1) Plaintiff was confined to the restrictive housing unit for longer than other inmates,

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 5
 1   who usually leave after 48 hours; and (2) he now has a desk in his cell, which he presumably

 2   could have had all along. (Dkt. No. 102 at 18.) The Court finds that neither of these objections

 3   demonstrate the Defendants acted with punitive intent, especially when Plaintiff presents no

 4   evidence that other inmates are moved within 48 hours and, without more, Defendants’ recent

 5   efforts to accommodate Plaintiff do not imply past punitive intent.

 6          Plaintiff also alleges that Defendants violated his rights by replacing his metal bed frame

 7   with a plastic one after Defendant Sergeant Daniel Young claimed he heard Plaintiff ram his

 8   metal frame against his cell door. (Dkt. Nos. 8, 39, 89.) Plaintiff now objects to the Report and

 9   Recommendation’s conclusion that there was no constitutional violation, arguing that Defendant

10   Daniel Young fabricated hearing Plaintiff slam his bed against the door because he later asked

11   another correctional officer if he had seen the incident, and because Plaintiff is now housed in a

12   cell with a metal frame that is bolted to the floor, giving Plaintiff a plastic bed was never

13   necessary for security. (Dkt. No. 102 at 4-5, 17-19.)

14          Again, Plaintiff’s objections fail to undermine the analysis in the Report and

15   Recommendation. First, Plaintiff’s allegation only suggests Defendant Young was seeking an

16   additional witness, which does not foreclose the possibility that Defendant Young himself had

17   seen Plaintiff slam the bed. (Dkt. No. 102 at 4.) And even if Plaintiff had demonstrated that

18   other cells with bolted bed frames were available—which he has not—Defendants were not

19   required to place Plaintiff in those cells when a reasonable alternative was available. Bell v.

20   Wolfish, 441 U.S. 520, 547 (1979).

21                 a. Medical Care

22          Plaintiff alleges Defendants were deliberately indifferent to his mental health needs in

23   failing to place him on a sharps restriction or keep him on suicide watch after his alleged suicide

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 6
 1   attempt. (Dkt. No. 8 at 8; Dkt. No. 89.) He also alleges that Defendant MHP Merkel

 2   “destroyed” a grievance he made against her. (Id.)

 3          Citing the record evidence that Plaintiff complained of mental health symptoms

 4   “somewhat sporadically and at times subsequently denied or undermined his experience of those

 5   symptoms after the fact,” Defendant MHPs’ clinical assessments that Plaintiff was either

 6   fabricating or exaggerating symptoms, an outside competency evaluation during which the

 7   evaluator reviewed and summarized all of Plaintiff’s mental health records and concluded that

 8   Plaintiff’s test results were “highly suggestive” that he was feigning or exaggerating his reported

 9   psychiatric symptoms, and the fact that jail MHPs continued to regularly see and evaluate

10   Plaintiff, periodically placing him on suicide watch when he indicated he was having thoughts of

11   self-harm, Magistrate Judge Tsuchida concluded that Plaintiff failed to establish a violation of

12   his Fourteenth Amendment right with respect to his mental health care. (Dkt. No. 99 at 38-39

13   (citing Dkt. No. 79 Taylor Decl. at 3-4; Dkt. No. 77, Merkel Decl. at 3).)

14          Magistrate Judge Tsuchida also found that Plaintiff’s allegation against MHP Merkel—

15   that she “destroyed” a grievance Plaintiff submitted against her—was speculative and Plaintiff

16   failed to demonstrate how, even if true, this put him at substantial risk of suffering serious harm.

17   (Dkt. No. 99 at 40.)

18          In his objections, Plaintiff primarily reiterates arguments that were well addressed in the

19   Report and Recommendation. (Dkt. No. 102 at 19.) But he also adds a new allegation that he

20   reported complaining about voices telling him to harm himself on January 10 and 21 to

21   Defendant MHP Taylor, who failed to place Plaintiff on a sharps restriction in response. (Dkt.

22   No. 102 at 19.) Given the exhaustive discussion of Plaintiff’s history of complaining about

23   mental health symptoms and subsequently denying those symptoms, and his ongoing treatment

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 7
 1   by jail MHPs, including on January 24 when it was concluded he was not a safety risk, Plaintiff

 2   has failed to demonstrate that his new allegation creates a genuine issue of material fact that

 3   Defendants were deliberately indifferent to his mental health care needs. (Dkt. No. 99 at 11-19,

 4   38-39; Dkt. No. 76, Ex. D at 4.)

 5          Plaintiff also reiterates his arguments regarding MHP Merkel, claiming that she is

 6   “lying.” (Dkt. No. 102 at 20.) Because this argument was also well addressed in the Report and

 7   Recommendation, the Court need not reiterate the analysis here. (See Dkt. No. 99 at 40-43.)

 8                                                   Conclusion

 9
            The Court, having reviewed defendants’ motion for summary judgment (Dkt.71), the
10   Report and Recommendation of United States Magistrate Judge Brian A. Tsuchida, and the
11
     remaining record, does hereby ORDER:
12
                 1) The Court adopts the Report and Recommendation.
13
                 2) Defendants’ motion for summary judgment (Dkt. 71) is GRANTED. Plaintiff’s
14
                    claims related to his alleged inability to make phone calls to his defense attorney
15
                    from February 2018 to July 2018 are DISMISSED WITHOUT PREJUDICE
16
                    pursuant to Younger v. Harris, 401 U.S. 37, 45, 46 (1971). Plaintiff’s remaining
17
                    claims are DISMISSED WITH PREJUDICE.
18
                 3) Plaintiff’s Motion to File an Over-Length Brief (Dkt. No. 101) is GRANTED.
19
                 4) The Clerk of Court is directed to send copies of this Order to Plaintiff, counsel for
20
                    Defendants, and to Judge Tsuchida.
21
            //
22
            //
23
            //
24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 8
 1        Dated September 4, 2019.

 2

 3

 4
                                              A
                                              Marsha J. Pechman
                                              United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 9
